Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-61

IN RE YOLANDA M. THOMPSON                                 2018 DDN 362

A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 1005834

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                              (FILED – May 2, 2019)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in the state of Maryland for a period
of sixty days with reinstatement contingent on the completion of continuing legal
education on the subject of trust accounts; the February 25, 2019, amended order of
this court directing respondent to show cause why reciprocal discipline should not
be imposed; the statement of Disciplinary Counsel requesting that this court impose
a six-month suspension with reinstatement conditioned on the completion of a two-
day Basic Training and Beyond course from the D.C. Bar’s Practice Management
Advisory Service as non-identical reciprocal discipline; and it appearing that
respondent did not file a response to the court order or respond to Disciplinary
Counsel’s statement but did file the required D.C. Bar R. XI § 14(g) affidavit on
April 18, 2019, it is

       ORDERED that Yolanda Thompson is hereby suspended from the practice of
law in the District of Columbia for a period of six months nunc pro tunc to April 18,
2019. Reinstatement is conditioned on the completion of the two-day Basic Training
and Beyond Course conducted by the D.C. Practice Management Advisory Service.
Disciplinary Counsel has established by clear and convincing evidence that the facts
affirmed by the court in her Maryland disciplinary proceeding would result in a
substantially different discipline in this jurisdiction. Respondent was found to have
negligently misappropriated entrusted funds, commingled personal and entrusted
funds, failed to keep adequate records, inadequately represented a client, and
committed unauthorized practice of law.               In this jurisdiction, negligent
misappropriation of entrusted funds would require a six-month suspension and the
completion of continuing legal education. Therefore, we find that Disciplinary
Counsel has met the requirement of D.C. Bar R. § 11 (c)(4). See In re Mirsky, 860
A.2d 363 (D.C. 2004) (imposing substantially different discipline of a six-month
suspension for negligent misappropriation found by the state of Maryland).

                                PER CURIAM